*910The defendants Mohammad Waheed and Tamara Taxi, Inc., failed to meet their prima facie burden of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). The defendants did not address the plaintiffs claim, clearly set forth in his bill of particulars, that he sustained a medically-determined injury or impairment of a non-permanent nature which prevented him from performing substantially all of the material acts which constituted his usual and customary daily activities for not less than 90 days during the 180 days immediately following the subject accident (see Menezes v Khan, 67 AD3d 654 [2009]; Negassi v Royle, 65 AD3d 1311 [2009]; Alvarez v Dematas, 65 AD3d 598 [2009]; Ismail v Tejeda, 65 AD3d 518 [2009]). Accordingly, we need not consider the sufficiency of the papers submitted by the plaintiff in opposition to the motion (see Corbett v Yobris Enters., 67 AD3d 955 [2009]). Dillon, J.E, Miller, Eng, Hall and Sgroi, JJ., concur.